            Case 2:20-cv-00224-GMN-BNW Document 7 Filed 03/18/20 Page 1 of 3



     THE URBAN LAW FIRM
 1   MICHAEL A. URBAN, Nevada State Bar No. 3875
     NATHAN R. RING, Nevada State Bar No. 12078
 2   4270 S. Decatur Blvd., Suite A-9
     Las Vegas, Nevada 89103
 3   Telephone: (702) 968-8087
     Facsimile: (702) 968-8088
 4   Electronic Mail: murban@theurbanlawfirm.com
                      nring@theurbanlawfirm.com
 5   Counsel for Plaintiffs
 6
                                    UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8
      TRUSTEES OF THE BRICKLAYERS &
 9    ALLIED CRAFTWORKERS LOCAL 13
      DEFINED CONTRIBUTION PENSION                       Case No.: 2:20-cv-00224-GMN-BNW
10    TRUST FOR SOUTHERN NEVADA;
      TRUSTEES OF THE BRICKLAYERS &
11    ALLIED CRAFTWORKERS LOCAL 13
      HEALTH BENEFITS FUND; TRUSTEES OF                  ACCEPTANCE OF SERVICE OF
12    THE BRICKLAYERS & ALLIED                           SUMMONS AND COMPLAINT BY
      CRAFTWORKERS LOCAL 13 VACATION                     DEFENDANTS AND STIPULATION FOR
13    FUND; BRICKLAYERS & ALLIED                         EXTENSION OF TIME FOR
      CRAFTWORKERS LOCAL 13 NEVADA;                      DEFENDANTS’ RESPONSE TO
14    TRUSTEES OF THE BRICKLAYERS &                      COMPLAINT
      TROWEL TRADES INTERNATIONAL
15    PENSION FUND; TRUSTEES OF THE
      BRICKLAYERS & TROWEL TRADES
16    INTERNATIONAL HEALTH FUND; and
      TRUSTEES OF THE INTERNATIONAL
17    MASONRY INSTITUTE,
18                           Plaintiffs,
19    vs.
20    PEGASUS MARBLE, INC., a Nevada
      corporation; CYGNUS, LLC, a Nevada limited
21    liability company; and GAGIK ZARGARYAN,
      individually,
22
                             Defendants.
23

24

25            Adam Levine, Esq., on behalf of Defendants, PEGASUS MARBLE, INC., a Nevada corporation;
26   CYGNUS, LLC, a Nevada limited liability company; and GAGIK ZARGARYAN, individually,
27   (hereinafter “Defendants”), and Plaintiffs, TRUSTEES OF THE BRICKLAYERS & ALLIED
28
                                                     1
     158268
           Case 2:20-cv-00224-GMN-BNW Document 7 Filed 03/18/20 Page 2 of 3




 1   CRAFTWORKERS LOCAL 13 DEFINED CONTRIBUTION PENSION TRUST FOR SOUTHERN

 2   NEVADA; TRUSTEES OF THE BRICKLAYERS & ALLIED CRAFTWORKERS LOCAL 13

 3   HEALTH BENEFITS FUND; TRUSTEES OF THE BRICKLAYERS & ALLIED CRAFTWORKERS

 4   LOCAL 13 VACATION FUND; BRICKLAYERS & ALLIED CRAFTWORKERS LOCAL 13

 5   NEVADA; TRUSTEES OF THE BRICKLAYERS & TROWEL TRADES INTERNATIONAL

 6   PENSION FUND; TRUSTEES OF THE BRICKLAYERS & TROWEL TRADES INTERNATIONAL

 7   HEALTH FUND; and TRUSTEES OF THE INTERNATIONAL MASONRY INSTITUTE (“Plaintiffs”),

 8   hereby agree and stipulate as follows:

 9      1. Counsel for Defendants accepts service of the Summons and Complaint filed in the above-

10            captioned matter for all Defendants. Pursuant to this Acceptance of Service, Defendants are

11            deemed to have been served with process on the date set forth below as though the same had been

12            served upon Defendants by the Sheriff or other person duly appointed or authorized by law to

13            serve process.

14      2. Defendants shall have until on or before May 7, 2020 to file their Response to Plaintiffs’ Complaint

15            in this matter.

16      3. The parties stipulate this is necessary because of the schedule of Defendants’ counsel in the next

17            30 days and the potential issues surrounding the COVID-19 outbreak.

18      4. The parties and their counsel further stipulate this stipulation is entered into in good faith and not

19            for the reason of unduly delaying these proceedings.

20

21   Dated this 18th day of March, 2020.
                                                          LAW OFFICE OF DANIEL MARKS
22

23                                                               /s/ Adam Levine
                                                          Adam Levine, Esq., NV Bar No. 940186
24                                                        610 S. Ninth Street
                                                          Las Vegas, Nevada 89101
25                                                        (702) 386-0536
                                                          Counsel for Defendants
26

27

28
                                                          2
     158268
           Case 2:20-cv-00224-GMN-BNW Document 7 Filed 03/18/20 Page 3 of 3




 1   Dated this 18th day of March, 2020.

 2

 3                                            THE URBAN LAW FIRM

 4                                                   /s/ Nathan R. Ring
                                              MICHAEL A. URBAN, Nevada State Bar No. 3875
 5                                            NATHAN R. RING, Nevada State Bar No. 12078
                                              4270 S. Decatur Blvd., Suite A-9
 6
                                              Las Vegas, NV 89103
 7                                            (702) 968-8087
                                              Counsel for Plaintiffs
 8
     IT IS SO ORDERED
 9
                 19th           March
     DATED THIS ______ DAY OF ___________, 2020
10

11
                                              _______________________________________
12                                            UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
     158268
